DETAILED ACTION
This Office Action is in response to the telephone interview held 2/8/2022.

Allowable Subject Matter
Claims 5-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
In response to the telephone interview held 2/8/2022 and after further review, the claims are patent eligible under 35 U.S.C. 101.  The claim recites computing a random seed value specific to a user of a website or computer-implemented application based on the ASCII-value representation of the name of each user in a set of users by retrieving the ASCII-value representations from an electronically stored ASCII table, and sorting the users into a plurality of subsets based on a (stored) historical record of each of the users’ inputs on the website or computer-implemented application.  These are meaningful limitations that cause the claims to be a practical application of any recited abstract idea under Prong Two of Step 2A.
For example, ASCII code, which stands for “American Standard Code for Information Interchange”, is a character encoding standard for electronic communication which represents text in computers, telecommunications equipment, and other devices.  ASCII code is commonly used/implemented in computing, and thus its utility lies – i.e. it is “rooted” – in computer technology.  As such, converting the names of a plurality of users of a website (or computer application) using an electronically stored ASCII table cannot be practically performed in the mind, any more than compiling data into machine code or assembly code can be practically performed in the mind.  Both steps could be performed by hand, but compiling data into machine 
Moreover, sorting the users based on a historical record of each of the users’ inputs on the website or computer-implemented application cannot be practically performed in the mind, because it requires tracking and storing users’ inputs to a website or computer application.  In other words, it requires the action of the computer hosting the application to access and track users’ inputs, which is then further used in conjunction with the converted ASCII representations to generate a random seed and/or random number.
The above limitations cannot be practically performed in the mind, are rooted in computer technology, are meaningful limitations, and therefore constitute a practical application of any abstract idea recited by the claims.  Accordingly, the claims are patent eligible under 35 U.S.C. 101.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW SANDIFER whose telephone number is (571)270-5175. The examiner can normally be reached Mon-Fri 9:30am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW D SANDIFER/Primary Examiner, Art Unit 2182